CODE OF ETHICS (Sarbanes-Oxley Act of 2002, Section 406) for PRINCIPAL EXECUTIVE OFFICER PRINCIPAL FINANCIAL OFFICER AND PRINCIPAL ACCOUNTING OFFICER OF THRIVENT MUTUAL FUNDS THRIVENT FINANCIAL SECURITIES LENDING TRUST and THRIVENT SERIES FUND, INC. November 10, 2004 I. CODE OF ETHICS It is the policy of the Thrivent Mutual Funds, the Thrivent Financial Securities Lending Trust and Thrivent Series Fund, Inc. (collectively, the " Funds ") that the President, as chief executive officer, and the Treasurer, as chief financial officer and chief accounting officer (or persons performing similar functions), of each Fund adhere to and advocate the following principles governing their professional and ethical conduct in the fulfillment of their responsibilities: A. Act with honesty and integrity, and ethically handle actual or apparent conflicts between his or her personal, private interests and the interests of the Funds, including receiving improper personal benefits as a result of his or her position. B. Take such actions as are necessary as to ensure that periodic reports filed with the Securities and Exchange Commission and other public communications contain information which provides full, fair, accurate, timely and understandable disclosure. Such actions shall include adoption and maintenance of adequate disclosure controls and procedures. C. Comply with laws of federal, state, and local governments applicable to the Funds, and the rules and regulations of private and public regulatory agencies having jurisdiction over the Funds. D. Act in good faith, responsibly, with due care and diligence, without misrepresenting or omitting material facts or allowing independent judgment to be compromised. E.
